DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear to the Examiner how exactly the particle detector array and external sensor are capable of transmitting and receiving charge particle detection events. The claim does not specifically recite any form of optical or electrical signal generation which would enable such communication between elements. Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "..from the particle detector array…" in clause 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites a particle detector comprising at least one particle element and does not specifically disclose a particle detector array.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin et al. (US 2011/0062319) hereinafter known as Nikitin, and further in view of Naranjo et al. (US 2013/0259179) hereinafter known as Naranjo, and Akinwande et al. (US 2018/0247784) hereinafter known as Akinwande.
With regards to claim 1, Nikitin discloses an apparatus for performing an operation in a borehole penetrating the earth, comprising:
a neutron generator 20 that produces, by a fusion reaction, a neutron and one or more corresponding charged particles [0029];
an associated particle imaging (API) detector comprising a particle detector 21 that detects the one or more corresponding charged particles [0033][0034], wherein the particle detector comprises at least one particle detector element that facilitates determining a trajectory, origination time, and a velocity of the neutron based upon a detection, by a particular one of the at least one particle detector element, of the corresponding charged particles [0042],
wherein the neutron generator comprises:
a ion source ([0021]; Deuterium and Tritium ion source) ; and 
a neutron generating source point ([0021]; point neutron source) that receives an ion beam from the ion source [0021],
wherein the neutron generating source point provides a directed volume of corresponding charged particles ([0032]; alpha particles).
Nikitin discloses that D and T ions are accelerated inside the neutron generator and interact with each other through collisions and the resulting fusion reactions takes place in a confined area [0021].
Nikitin does not specifically disclose; 
a grounded target region;
a neutron generator comprising;
a positively-biased ion source; and 
a vacuum tube assembly wherein the vacuum tube assembly comprises a hermetically-sealed vacuum vessel that couples the positively-biased ion source and the grounded target region, and
 the grounded target region contains the API detector and the neutron generating source point and
wherein charged particle detection events are transmitted from the particle detector to external sensors through a coupling that preserves hermetic sealing of the hermetically-sealed vacuum vessel.
In the same field of endeavor, Naranjo discloses an apparatus [0015] that can be utilized for associated particle imaging [0052]. Naranjo discloses a grounded copper mesh (Fig. 1A; 28) that shields a Faraday cup 30. The cup 30 and target 24 are biased to +40 V to collect secondary electrons and help prevent avalanche discharges. The Examiner considers the grounded copper mesh 28, Faraday cup 30 and target 24 combination as a grounded target region. The target area 24 further contains a deuterated plastic scintillator that scintillates upon interaction with a alpha particle and the photon is recorded by a photomultiplier tube 46 coupled to a glass ultrahigh-vacuum (UHV) viewport [0041]. Further, the reference teaches of a glass ultrahigh-vacuum (UHV) viewport that is coupled to a PMT is within a vacuum chamber [0044].
It would have been obvious to one with ordinary skill within the art to modify Nikitin apparatus, with the teachings of Naranjo, to gain/utilize a grounded target region, a positively-biased ion source, and a vacuum chamber that utilize a glass ultrahigh-vacuum (UHV) viewport coupling to the PMT (external sensor). The motivation is to gain a grounded target region and a positively-biased ion source to collect secondary electrons and prevent avalanche discharges. The motivation for the vacuum chamber is to prevent outside air leakage into the chamber, such leakage may damage/erode the apparatus’ internal components.  Further motivation is to gain a vacuum chamber that utilize a glass ultrahigh-vacuum (UHV) viewport to allow the optical transmission of the scintillating detection event to the PMT.
Neither Nikitin nor Naranjo specifically disclose a hermetically sealed vacuum vessel.
In the same field of endeavor, Akinwande discloses a compact ion beam source that can be implemented as neutron sources based on ion beam bombardment of neutron-rich targets (Abstract). The reference teaches of a modular housing unit and the window that can be configured to form a hermetic seal of the compact ion beam source. The said modular housing of the compact ion beam source can be maintained at a high vacuum [0061] (see also [0092]). Akinwande goes on to teach that the housing unit can be configured to be impermeable to oxidizing gaseous molecules. Oxidizing gaseous molecules can reduce the performance of the field emitter elements and gate electrodes of compact ion beam sources [0060].
In view of Akinwande, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the vacuum chamber, of modified Nikitin, to be a hermetically sealed vacuum vessel/chamber. The motivation is to the vessel/chamber impermeable to oxidizing gaseous molecules which can reduce the performance of interior components (such as the grounded target region components).

With regards to claim 2, modified Nikitin discloses the apparatus of claim 1, wherein the API detector is configured to acquire coincidence timing and spatial detection of corresponding charged particles from a fusion reaction to determine a neutron origination point and trajectory based on an energy of a fusion reaction allocated between the neutron and the corresponding charged particles. (Nikitin; [0038][0039][0045])(Naranjo; [0042])

With regards to claim 3, modified Nikitin discloses the apparatus of claim 2, wherein a velocity-weighted center-of-mass coordinate reference plane is generated from a three-body fusion reaction between a neutron, two corresponding charged particles, and a neutron generating source point. (Nikitin; [0039]-[0042])

With regards to claim 4, modified Nikitin discloses the apparatus of claim 3, wherein a time differential between detection events of the corresponding charged particles, a distance between each particle detector element at which a detection event, of the detection event occurred, and the neutron generating source point are used to determine:
coincidence and to estimate energies of the corresponding charged particles based upon a common point and a common time of origination (Nikitin; [0042]), and
remaining energy from the reaction Q that is given to the neutron in the velocity- weighted center of mass coordinate reference plane (Nikitin; [0039][0040]).

With regards to claim 5, modified Nikitin discloses the apparatus of claim 2, wherein particle detector physical spacing, between detector elements that detect charged particle events, is used to determine an angle between paths of the corresponding charged particles to determine an effective neutron solid angle trajectory. (Nikitin; [0042][0044][0052]).

With regards to claim 6, modified Nikitin discloses the apparatus of claim 1, wherein the particle detectors have built-in charged particle energy resolution to further refine a neutron velocity and decrease relative timing error for a neutron flight path. (Nikitin; [0045][0071])

With regards to claim 7, modified Nikitin discloses the apparatus of claim 1, wherein the apparatus further comprises a processor (Nikitin; [0076]) configured to analyze acquired data of the charged particle detection events to determine: a neutron energy (Nikitin; [0039]), a neutron generation time (Nikitin; [0042]), and a neutron trajectory (Nikitin; [0042]).

With regards to claim 8, modified Nikitin discloses the apparatus of claim 1, wherein segmentation particle detectors and relative spacing from the neutron generating source point define a resolvable neutron trajectory voxel for image quality and inelastic gamma-ray localization. (Nikitin; [0048])

With regards to claim 9, modified Nikitin discloses the apparatus of claim 1, wherein the at least one particle detector element provides information for resolving energy of the corresponding charged particles. (Nikitin; [0040])

With regards to claim 10, modified Nikitin discloses the apparatus of claim 1, wherein the spatial, temporal and energy information from the API detector is used to determine the neutron velocity and trajectory for gamma-ray imaging or neutron imaging. (Nikitin; [0039][0040][0041])

With regards to claim 11, modified Nikitin discloses the apparatus of claim 1, further comprising a gamma-ray detector assembly including one or more gamma-ray detectors. (Nikitin; [0034])

With regards to claim 14, modified Nikitin discloses the apparatus of claim 1, further comprising neutron detectors. (Naranjo; [0034])

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior art of record fails to disclose or reasonably suggest, the apparatus of claim 11, wherein the one of more gamma-ray detectors contain a set of collimating structures arranged as a set co-oriented conical surfaces.
Regarding claim 15, the prior art of record fails to disclose or reasonably suggest, the apparatus of claim 1, wherein there is an additional reference detector, which may be identical to the API detector, but is shielded from the charged particles to provide a reference signal level that allows the charged particle contribution to be determined by scaling and subtracting the reference signal from the associated particle detector signal.
Regarding claim 16, the prior art of record fails to disclose or reasonably suggest, an inspection apparatus comprising an associated particle imaging (API) detector comprising a particle detector that detects the one or more corresponding charged particles, wherein the particle detector comprises at least one particle detector element that facilitates determining an absolute calibration of the neutron generation rate based upon a detection, by a particular one of the at least one particle detector element, of the corresponding charged particles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sved (WO 03/019996)
Krishnan et al. (US 8,399,849)
Sved (US 2008/0089460)
Hsueh et al. (US 10,791,618)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884